Title: To George Washington from Major General Charles Lee, 3 March 1776
From: Lee, Charles
To: Washington, George



Dr General
N. York March the 3d 1776

My destination is alterd—instead of going to Canada I am appointed to Command to the Southward—there has been a great promotion of Brig’r Generals—Armstrong[,] Thompson, Lewis, Moore[,] Stirling and Howe are the six—four are to serve under my orders viz. Armstrong Lewis Moore and Howe—as I am the only General Officer on the Continent who can speak and think in French I confess I think it wou’d have been more prudent to have sent me to Canada—but I shall obey with alacrity and hope with success—Griffin has resign’d as He flatters himself He can do better in the Commercial line—I have in his room appointed one of the Sons of Lewis Morris to whom I was under a sort of engagement L’d Stirling will take the command until the arrival of Schyler his Lordship is active and distinct—

in my last I gave you my plan of defence for this City and environs, but from want of Men Shall be oblig’d to leave it in a poor condition—a Regt of Associators are I am told, order’d from Philadelphia, I have likewise sent for a Battalion from the Jerseys—but on the other hand Wards and Waterbury’s Regiments will I suppose according to their laudable custom, leave the place the moment their time is expir’d, which is the twelfth of this month—I heartily pray that you may give Mr Howe a handsome salute on his leaving Boston—I am not yet inform’d who is to take the Command in Canada—no time, I am sure, is to be lost—as I am order’d away immediately I must consign the affairs of N. York to Ld Stirling—I think He will acquit himself well—I have nothing material to trouble you with at present further than to assure You that I am and ever shall be, Dr General Yours most sincerely—

Charles Lee

